          Case 2:19-cv-05800-SMB Document 22 Filed 04/23/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                     FOR THE DISTRICT OF ARIZONA
 8
 9       Van E Flury,                                        No. CV-19-05800-PHX-SMB
10                        Plaintiff,                         ORDER
11       v.
12       Hassayampa Justice Court,
13                        Defendant.
14
15                 Pending before the Court is Defendant Hassayampa Justice Court’s Motion to

16   Dismiss for Lack of Subject Matter Jurisdiction or, in the Alternative, Order that Real Party

17   in Interest Be Rejoined as Party to Action (Doc. 16). Plaintiff filed a response. (Doc. 21.)

18   Defendant filed no reply.

19
20            I.      BACKGROUND

21                 Claiming jurisdiction pursuant to 28 U.S.C. § 2283, Plaintiff, proceeding pro per,

22   filed this federal action seeking to enjoin a state court injunction, specifically an injunction
23   against harassment issued by the Hassayampa Justice Court. (Doc. 1 at 1.) Plaintiff, a used

24   car dealer, is a commercial tenant of the Sun City Professional Building.1 Ms. Sandra
25   Hickman is a commercial tenant in the same building complex. A dispute between the two

26   ensued. As a result, Ms. Hickman filed a petition for injunction against harassment against
27   Plaintiff. The Hassayampa Justice Court issued the injunction. Plaintiff did not request a

28   1
      Plaintiff’s principle place of business is located at 12630 N. 103rd Avenue, Sun City,
     Arizona.
      Case 2:19-cv-05800-SMB Document 22 Filed 04/23/20 Page 2 of 6



 1   hearing or pursue remedies available to him under State law. (See generally Doc. 1.)
 2   Plaintiff now petitions this Court for relief.
 3      II.      LEGAL STANDARD
 4            Defendant Hassayampa Justice Court moves to dismiss Plaintiff’s complaint
 5   pursuant to Federal Rule of Civil Procedure 12(b)(1) & (6). (Doc. 16.)
 6               a. Fed. R. Civ. P. 12(b)(6) Standard
 7            When ruling on a Rule 12(b)(6) motion to dismiss, well-pled factual allegations are
 8   presumed true and construed in the light most favorable to the nonmoving party. Cousins
 9   v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). To survive a Rule 12(b)(6) motion for
10   failure to state a claim, a complaint must meet Rule 8(a)(2)’s minimum requirements. Rule
11   8(a)(2) requires a “short and plain statement of the claim showing that the pleader is entitled
12   to relief,” so that the defendant has “fair notice of what the . . . claim is and the grounds
13   upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167
14   L.Ed.2d 929 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80
15   (1957)). A complaint setting forth a cognizable legal theory will survive a motion to
16   dismiss if it contains sufficient factual matter stating a claim to relief that is “plausible on
17   its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)
18   (quoting Twombly, 550 U.S. at 570). Facial plausibility only exists if the pleader sets forth
19   “factual content that allows the court to draw the reasonable inference that the defendant is
20   liable for the misconduct alleged.” Id. “Threadbare recitals of the elements of a cause of
21   action, supported by mere conclusory statements, do not suffice.” Id. Plausibility does not
22   equal “probability,” but instead requires “more than a sheer possibility that a defendant has
23   acted unlawfully.” Id. “Where a complaint pleads facts that are ‘merely consistent’ with a
24   defendant’s liability, it ‘stops short of the line between possibility and plausibility of
25   entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557). Where a “complaint is
26   deficient under Rule 8, [plaintiff] is not entitled to discovery, cabined or otherwise.” Iqbal,
27   556 U.S. at 686 (2009).
28            Furthermore, “[a] document filed pro se is ‘to be liberally construed,’ and ‘a pro se


                                                  -2-
      Case 2:19-cv-05800-SMB Document 22 Filed 04/23/20 Page 3 of 6



 1   complaint, however inartfully pleaded, must be held to less stringent standards than formal
 2   pleadings drafted by lawyers.’” Rivera v. Coventry Health & Life Ins. Co., No. CV-15-
 3   02213-PHX-GMS, 2016 WL 3548763, at *2 (D. Ariz. 2016) (quoting Erickson v. Pardus,
 4   551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007)). All “[p]leadings must be
 5   construed so as to do justice.” Fed. R. Civ. P. 8(e).
 6
 7              b. Fed. R. Civ. P. 12(b)(1) Standard
 8          Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss a
 9   claim for lack of subject matter jurisdiction if, considering the factual allegations in the
10   light most favorable to the plaintiff, the action: (1) does not arise under the Constitution,
11   laws, or treaties of the United States, or does not fall within one of the other enumerated
12   categories of Article III, Section 2, of the Constitution; (2) is not a case or controversy
13   within the meaning of the Constitution; or (3) is not described by any jurisdictional statute.”
14   Baker v. Carr, 369 U.S. 186, 198, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962); see 28 U.S.C. §§
15   1331, 1346. Thus, “[f]ederal courts are courts of limited jurisdiction” and are presumed to
16   lack subject matter jurisdiction until the plaintiff satisfies his burden to establish otherwise.
17   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d
18   391 (1994). A motion to dismiss for lack of subject matter jurisdiction can be raised at any
19   time. Hansen v. Dept. of Treasury, 528 F. 3d 597 (9th Cir. 2007).
20
21      III.    DISCUSSION
22          Plaintiff asserts jurisdiction solely under the Anti-Injunction Act, 28 U.S.C.A. §
23   2283. The Anti-Injunction Act precludes federal courts from staying state court
24   proceedings, with three exceptions: “except as expressly authorized by Act of Congress, or
25   where necessary in aid of its jurisdiction, or to protect and effectuate its judgments.” 28
26   U.S.C.A. § 2283; see also Alton Box Bd. Co. v. Esprit de Corp., 682 F.2d 1267, 1271 (9th
27   Cir. 1982). These “narrow” exceptions may “not be enlarged by loose statutory
28   construction.” Smith v. Bayer Corp., 564 U.S. 299, 306, 131 S.Ct. 2368, 180 L.Ed. 2d 341


                                                   -3-
         Case 2:19-cv-05800-SMB Document 22 Filed 04/23/20 Page 4 of 6



 1   (2001) (quoting Chick Kam Choo v. Exxon Mobil Corp., 486 U.S. 140, 146, 108 S.Ct. 1684,
 2   100 L.Ed.2d 127 (1998)). The Anti-Injunction Act's “purpose is to forestall the inevitable
 3   friction between the state and federal courts that ensues from the injunction of state judicial
 4   proceedings by a federal court.” Vendo Co. v. Lektro-Vend Corp., 433 U.S. 623, 630, 97 S.
 5   Ct. 2881, 2887, 53 L. Ed. 2d 1009 (1977). Accordingly, “[a]ny doubts as to the propriety
 6   of a federal injunction against state court proceedings should be resolved in favor of
 7   permitting the state courts to proceed.” Id.; see also Atl. Coast R.R. Co. v. Bhd. of
 8   Locomotive Eng’rs, 398 U.S. 281, 287, 90 S.Ct. 1739, 26 L.Ed.2d 234 (1970)
 9   (“Proceedings in state courts should normally be allowed to continue unimpaired by
10   intervention of the lower federal courts, with relief from error, if any, through the state
11   appellate courts and ultimately [the Supreme Court].”).
12           Plaintiff argues that he is entitled to proceed in federal court but does not explain
13   how his case falls into one of the Anti-Injunction Act’s three narrow exceptions. None of
14   the exceptions apply here and the Anti-Injunction Act precludes the injunctive relief
15   Plaintiff seeks. Plaintiff’s citation to § 2283 does not fit the first exception. The two latter
16   exceptions also have no application. The second exception, “where necessary in aid of its
17   jurisdiction,” typically applies to in rem actions, which this is not. See Vendo, 433 U.S. at
18   642. The third exception, the relitigation exception, is construed as particularly “strict and
19   narrow”, Chick Kam Choo, 486 U.S. at 148, and simply does not apply where, as here,
20   there are no prior orders of this Court to “protect or effectuate,” 28 U.S.C.A. § 2283. With
21   no exception to § 2283’s preclusive effects, this Court thus lacks subject matter jurisdiction
22   over Plaintiff’s claim and will dismiss his complaints, (Docs. 1, 20), and terminate this
23   action.2
24   2
       Lacking subject matter jurisdiction, the Court also dismisses Plaintiff’s nearly identical
     Amended Complaint. (Doc. 20); see also Fed. R. Civ. P. 8 (requiring a complaint to present
25   the grounds upon which the court’s jurisdiction rests); Franklin v. State of Or., State
     Welfare Div., 662 F.2d 1342, 1341 (9th Cir. 1981) (holding a court may dismiss an action
26   sua sponte where the court lacks subject matter jurisdiction) (citing Cal. Diversified
     Promotions, Inc. v. Musick, 505 F.2d 278, 280 (9th Cir. 1974)). With no jurisdiction, the
27   court “is not required to issue a summons or follow other procedural requirements.” Loux
     v. Rhay, 375 F.2d 44, 458 (9th Cir. 1967). While ordinarily, the Court would permit
28   Plaintiff to amend, “amendment to cure defective jurisdictional allegations is proper only
     to correct ‘incorrect statements about jurisdiction that actually exist[], and not defects in

                                                  -4-
      Case 2:19-cv-05800-SMB Document 22 Filed 04/23/20 Page 5 of 6



 1          Additionally, even assuming this Court had jurisdiction, the Court is precluded from
 2   granting the relief requested by the Younger abstention doctrine. Younger v. Harris, 401
 3   U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). Younger abstention is appropriate when:
 4   (1) there is a state judicial proceeding, (2) the proceeding implicates important state
 5   interests, (3) there is an adequate opportunity in state proceedings to raise constitutional
 6   challenges; and (4) the requested relief seeks to enjoin ongoing state proceedings. Arevalo
 7   v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018).
 8
            Here, the injunction at issue is authorized under Arizona law and offers Plaintiff an
 9
     appropriate way to challenge the injunction against harassment and protect his
10
     constitutional rights. See A.R.S. § 12-1809. Section 12-1809 provides a method to seek
11
     relief from an injunction. In relevant part, the statute reads:
12
13          “At any time during the period during which the injunction is in effect, the
            defendant is entitled to one hearing on written request. No fee may be
14          charged for requesting a hearing. A hearing that is requested by a defendant
15          shall be held within ten days from the date requested unless the court finds
            compelling reasons to continue the hearing. The hearing shall be held at the
16          earliest possible time.”
17
     A.R.S. § 12-1809(H). Following a hearing at the justice court, an injunction order may be
18
     appealed to the superior court. A.R.S. § 12-1809(O). Thus, all four factors are satisfied
19
     and abstention is appropriate—the state court proceeding under A.R.S. § 12-1809 is
20
     ongoing, this action implicates the state court’s ability to enforce state statutes, Plaintiff
21
     has adequate opportunity to seek redress in the state proceedings, and Plaintiff requests a
22
     stay of state proceedings.
23
24
25
26   jurisdictional facts themselves.’” Trust v. American Honda Fin. Corp., No. 2:16-cv-1237-
     ODW-SS, 2016 WL 756461, at *3 (C.D. Cal. Feb. 25, 2016) (quoting Bull HN Info. Sys.
27   V. Hutson, 184 F.R.D. 19, 22 (D. Mass. 1999)). Here, such further amendment would be
     futile. See Cahill v. Liberty Mut. Ins. Co., 80 F. 3d 336 (9th Cir. 1996). Plaintiff’s Amended
28   Complaint, like the initial Complaint, provides insufficient support to establish this Court’s
     subject matter jurisdiction.

                                                  -5-
      Case 2:19-cv-05800-SMB Document 22 Filed 04/23/20 Page 6 of 6



 1      IV.      CONCLUSION
 2            This Court lacks subject matter jurisdiction. Accordingly,
 3            IT IS ORDERED GRANTING Defendant Hassayampa Justice Court’s Motion to
 4   Dismiss, (Doc. 16), and DISMISSING both Plaintiff’s Complaint, (Doc. 1), and Amended
 5   Complaint, (Doc. 20).
 6            IT IS FURTHER ORDERED DENYING the alternative relief sought as moot.
 7            IT IS FURTHER ORDERED DIRECTING the Clerk of Court terminate this case.
 8            Dated this 23rd day of April, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -6-
